Citation Nr: 0943267	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder to include schizophrenia and 
schizoaffective disorder, and, if so, whether service 
connection is warranted.  



REPRESENTATION

Appellant represented by:   Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO 
determining that new and material evidence had not been 
received to reopen the claims of service connection for PTSD 
and for an innocently acquired psychiatric disorder to 
include schizoaffective disorder.   

The issues of service connection for PTSD and whether new and 
material evidence has been received to reopen the claim for 
service connection for an innocently acquired psychiatric 
disorder to include schizoaffective disorder are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied the 
Veteran's claim of service connection for PTSD.  

2.  The evidence added to the record since the February 1998 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In general, Board decisions 
which are unappealed become final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In a February 1998 decision, the Board denied the Veteran's 
claim of service connection for PTSD on the basis that there 
was no evidence of a current diagnosis.  The Veteran was 
notified of this decision.  The Veteran did not file a timely 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   

In March 2006, the Veteran applied to reopen the claim of 
service connection for PTSD.  In order to reopen a claim, new 
and material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The Board finds the VA treatment records dated from January 
2005 to March 2006 to be new and material evidence.  This 
evidence is new because it had not been previously submitted 
to agency decisionmakers and is neither cumulative nor 
redundant.  

This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim in 
that the Veteran currently is being treated for psychiatric 
manifestations that have attributed to a diagnosis of PTSD.  
See the VA treatment records dated in January 2005, May 2005, 
July 2005, and August 2005.  

For the purpose of reopening the claim, this evidence raises 
a reasonable possibility of substantiating the claim because 
this evidence shows that the Veteran may have PTSD due to 
events or incidents in his period of active service.  

In conclusion, the Board finds that the evidence received 
since the February 1998 decision is new and material and 
sufficient to reopen the claim of service connection for 
PTSD.


Duty to Notify and Duty to Assist

The Court has concluded that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009); was not 
applicable where further assistance would not aid an 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Regarding the application to reopen the claim for service 
connection for PTSD, in view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the Veteran in substantiating the claim to 
reopen.  


ORDER

As new and material evidence having been received reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  


REMAND

The Veteran asserts that his PTSD is due to an assault in 
service.  He asserts that, during basic training in February 
1974, he was beaten up by other soldiers while the drill 
sergeant watched.  See the Veteran's August 1994 statement.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that the requirements of VCAA have not been 
satisfied because VA has not notified the Veteran of the 
information or evidence that is necessary to substantiate the 
claim of service connection for PTSD due to personal assault 
pursuant to 38 C.F.R. § 3.304(f).  38 C.F.R. § 3.304(f) 
provides, in pertinent part, that [i]f a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

38 C.F.R. § 3.304(f)(3) further provides that the VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  See also Patton v. West, 12 Vet. 
App. 272 (1999).  

VA has not provided such notice to the Veteran.  On remand, 
the corrective notice letter sent to the Veteran must advise 
him that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of his stressor and 
that he may furnish this type of evidence or advise VA of 
potential sources of such evidence, in accordance with 
38 C.F.R. § 3.304(f)(4) (2009).  

If the above development produces additional pertinent 
evidence regarding the Veteran's claimed stressors, the RO 
should determine whether a new medical examination or opinion 
is necessary to make a decision on the claim and, if so, 
should provide such examination or opinion.  

Clarification is needed as to whether the Virginia Department 
of Veterans Services still represents the Veteran.  Of record 
is a VA Form 21-22 dated in March 2006 which appoints the 
Virginia Department of Veterans Services as the Veteran's 
representative.  

However, an October 21, 2009 letter to the Board from the 
Director of Benefits Services of Virginia Department of 
Veterans Services indicates that this organization will no 
longer have a full time representative at the Board and a Mr. 
Brown will assume responsibility for representations for 
hearings.  

The Veteran was scheduled for a hearing on October 26, 2009 
and apparently failed to report for the hearing.  It is 
unclear if the Veteran has had notice of the change in 
services provided by the Virginia Department of Veterans 
Services.   

Pursuant to regulation, the Veteran has a right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
See 38 C.F.R. § 20.600 (2009).  

In light of the change in services provided by the Virginia 
Department of Veterans Services, the Board finds that the 
Veteran can be notified of this change and be provided with a 
list of recognized representatives and appropriate forms for 
appointing another, if desired.  

The RO should also attempt to clarify whether the Veteran 
still desires a hearing before the Board with representation.  

Of record are VA treatment records dated from January 2005 to 
March 2006 from the VA healthcare system.  The RO undertake 
to associate with the claims folder any additional VA 
clinical records showing treatment for psychiatric disorders 
to include PTSD and schizoaffective disorder dated from March 
2006.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) advising him that evidence 
from sources other than his service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of his personal assault 
stressor, and that he may furnish this 
type of evidence or advise VA of 
potential sources of such evidence; and 
advising the Veteran that examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy; a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.  

2.  Then, the Veteran should be 
afforded a VA examination in order the 
determine the nature and likely 
etiology of the claimed PTSD.  The 
claims folder should be made available 
to the examiner for review in 
connection with the examination.  

If the VA examiner provides a diagnosis 
of PTSD, then he should identify the 
specific stressor or stressors that 
support that diagnosis.  

3.  The RO should take appropriate 
steps to contact the Veteran to 
determine if he still would like to 
have a representative to assist him 
with his claim.  The RO should send the 
Veteran a listing of the recognized 
veteran's service organizations and/or 
representatives.  The appropriate forms 
for appointing representation should 
also be sent.  The Veteran should be 
provided a reasonable period of time to 
respond.  If the Veteran submits a VA 
Form 21-22 in favor of a recognized 
service organization, the appointed 
organization should be provided an 
opportunity to review the case and 
submit a VA Form 646, Statement of 
Accredited Representative.

4.  The RO should take all indicated 
action to contact the Veteran in order to 
request clarification as to his previous 
request for personal hearing before a 
Veterans Law Judge.   

If the Veteran requests a hearing, the RO 
should schedule him for the next 
available hearing as indicated.  A copy 
of the hearing notice should be placed in 
the record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2009).  

5.  The RO should also obtain all 
records of the Veteran's mental health 
treatment of a psychiatric disorder to 
include PTSD and schizoaffective 
disorder from the VA medical center in 
Hampton, Virginia, dated from March 
2006.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence of record.  If any benefit 
sought appeal remains denied, the RO 
should furnish a Supplemental Statement 
of the Case to the Veteran and any 
representative.  A reasonable time for 
response should be afforded to the 
Veteran.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


